TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 11, 2014



                                     NO. 03-12-00473-CR


                                  Scott LaBranche, Appellant

                                                v.

                                 The State of Texas, Appellee




        APPEAL FROM 390TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
    MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE ROSE




This is an appeal from the judgment signed by the trial court. Having reviewed the record and

the parties’ arguments, the Court holds that there was no reversible error in the trial court’s

judgment but that there was error requiring correction. Therefore, the Court modifies the trial

court’s judgment so that the portion of the judgment stating that appellant was convicted of

“Aggravated Sexual Assault—Count Five” will instead provide that appellant was convicted of

“Aggravated Sexual Assault—Count Three.” The Court affirms the judgment as modified.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.